Citation Nr: 0902876	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  00-14 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
the veteran's right tibial and fibular fracture residuals.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right (major) elbow fracture residuals, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1976 to June 
1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) 
which granted service connection for right knee arthritis; 
assigned a 10 percent evaluation for that disability; and 
denied increased disability evaluations for the veteran's 
right (major) elbow fracture residuals and right tibial and 
fibular fracture residuals.  In April 2001, the Board denied 
an initial evaluation in excess of 10 percent for the 
veteran's right knee arthritis and increased evaluations for 
both his right (major) elbow fracture residuals and right 
tibial and fibular fracture residuals.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

In October 2001, the Court vacated the April 2001 Board 
decision and remanded the veteran's appeal to the Board for 
additional action.  In July 2002, the Board determined that 
the veteran's appeal required additional development of the 
record.  In June 2003, the Board remanded the veteran's 
appeal to the RO for additional action.  

In June 2005, the Board again denied an initial evaluation in 
excess of 10 percent for the veteran's right knee arthritis 
and increased evaluations for both his right (major) elbow 
fracture residuals and right tibial and fibular fracture 
residuals.  The veteran subsequently appealed to the Court.  

In September 2007, the Court reversed that portion of the 
June 2005 Board decision which denied an compensable 
evaluation for the veteran's right (major) elbow fracture 
residuals; remanded that issue to the Board "to assign him 
the appropriate disability rating and effective date;" 
vacated that portion of the Board's decision which denied a 
compensable evaluation for the veteran's right tibial and 
fibular fracture residuals; remanded that issue to the Board 
for additional action; and affirmed the remainder of the 
Board's decision.  

In May 2008, the Board granted a 10 percent evaluation for 
the veteran's right (major) elbow fracture residuals and 
remanded the issue of an increased evaluation for his right 
tibial and fibular fracture residuals to the RO for 
additional action.  In May 2008, the RO effectuated the 
Board's award as of April 24, 1998.  

In October 2008, the RO increased the evaluation for the 
veteran's right (major) elbow fracture residuals from 10 to 
30 percent.  In January 2008, the accredited representative 
submitted a notice of disagreement (NOD) with the October 
2008 rating decision.  

The issue of an increased evaluation for the veteran's right 
(major) elbow fracture residuals is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  


FINDING OF FACT

The veteran's right tibial and fibular fracture residuals 
have been objectively shown to be manifested by no more than 
healed tibial and fibular shaft fractures with mild deformity 
including tibial thickening and partial tibial and fibular 
alignment offset; right lower extremity shortening measuring 
between 1/2 inch and 1 3/16 inches; and right ankle stiffness 
and limitation of motion.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for the veteran's 
right tibial and fibular fracture residuals have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.7, 4.10, 4.40, 
4.71a, Diagnostic Code 5262 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
In reviewing the veteran's claim, the Board observes that the 
RO issued VCAA notices to the veteran in April 2003, August 
2003, and June 2008 which informed him of the evidence 
generally needed to support a claim of entitlement to an 
increased evaluation and the assignment of an effective date 
for the award of an increased evaluation; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  

The Board has considered the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
addressed 38 U.S.C.A. § 5103(a) compliant notice in increased 
evaluation claims.  In reviewing the veteran's claim for an 
increased evaluation for his right tibial and fibular 
fracture residuals, the Board observes that the RO issued 
VCAA notices to the veteran which informed him of the 
evidence generally needed to support a claim of entitlement 
to an increased evaluation.  The notification of the specific 
rating criteria for an increased evaluation for his right 
tibial and fibular fracture residuals was provided in the 
statement of the case (SOC) and the supplemental statements 
of the case (SSOC) rather than a specific preadjudicative 
notice letter.  However, no useful purpose would be served in 
remanding this matter again for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on the VA with no additional benefit flowing to the 
veteran.  The Board finds that the notice given would lead a 
reasonable person to know that the evidence needed to show 
that his disability had worsened and what impact that had on 
his employment and daily life.  For this reason, the Board 
finds that any failure to provide him with adequate notice is 
not prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran's appeal 
has been remanded by the Court and the Board on multiple 
occasions for additional development of the record.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  


II.  Historical Review

The veteran's service medical records indicate that he was 
struck by a car and sustained right tibial and fibular 
compound fractures.  In January 1985, the RO established 
service connection for right tibial and fibular fracture 
residuals and assigned a noncompensable evaluation for that 
disability.  


III.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  Malunion of the tibia 
and fibula of either lower extremity warrants a 10 percent 
evaluation when the disability results in slight knee or 
ankle disability.  A 20 percent evaluation requires that the 
malunion produce moderate knee or ankle disability.  A 30 
percent evaluation requires marked knee or ankle disability.  
Nonunion of the tibia and fibula of either lower extremity 
warrants a 40 percent evaluation is there is loose motion 
requiring the use of a brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2008).  

Shortening of either lower extremity of 1 1/4 to 2 inches (3.2 
to 5.1 centimeters) warrants a 10 percent evaluation.  A 20 
percent evaluation requires 2 to 2 1/2 inches (5.1 to 6.4 
centimeters) of shortening.  A 30 percent evaluation requires 
2 1/2 to 3 inches (6.4 to 7.6 centimeters) of shortening.  A 40 
percent evaluation requires 3 to 3 1/2 inches (7.6 to 8.9 
centimeters) of shortening.  A 50 percent evaluation requires 
3 1/2 to 4 inches (8.9 to 10.2 centimeters) of shortening.  
Shortening which meets the criteria for a 50 percent 
evaluation also warrants special monthly compensation.  
Shortening is determined by measuring both lower extremities 
from the anterior superior spine of the ilium to the internal 
malleolus of the tibia.  Evaluations for shortening of the 
lower extremity are not to be combined with those for 
fracture or faulty union in the same extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5275 (2008).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  

At a January 1999 VA examination for compensation purposes, 
the veteran complained of chronic right lower extremity pain.  
The veteran was noted to have a slight right-sided limp.  On 
examination, the veteran exhibited a 1/2 inch shortening of the 
right lower extremity as compared to the left.  The veteran 
was diagnosed with right tibial and fibular deformity 
secondary to old healed fractures.  

In his June 2000 Appeal to the Board (VA Form 9), the veteran 
advanced that his right tibial and fibular fracture residuals 
were manifested by chronic pain, a right-sided limp, and 
right lower extremity weakness.  

A March 2003 VA treatment record states that the veteran 
exhibited a 3/8 inch right lower extremity shortening as 
compared to left.  

At a May 2003 VA examination for compensation purposes, the 
veteran complained of right lower extremity pain when the 
right leg was bumped or struck.  On examination, the veteran 
exhibited "an obvious anterior bony defect in the lower 
one-third of the tibia;" tenderness inferior to the buildup 
of the bony callous; a 1 3/16 inch shortening of the right 
lower extremity as compared to the left; slight prominence of 
the proximal fibula at the knee; and an inability to squat.  
The veteran was diagnosed with well-healed right tibial and 
fibular fracture residuals with residual callus deformity and 
right lower extremity shortening.  

At an August 2008 examination for compensation purposes 
conducted for the VA by J. W. H., M.D., the veteran 
complained of right tibial pain and discomfort at the site of 
his fractures; right ankle stiffness and limitation of 
motion; and occasional right leg cramping.  He reported that 
he had been found to have right lower extremity shortening 
and prescribed a right shoe insert.  On examination, the 
veteran exhibited a right-sided limp; a 2.0 centimeter (3/4 
inch) right tibial shortening as compared to the left; and 
"satisfactory" right ankle range of motion.  
Contemporaneous X-ray studies of the right lower extremity 
revealed findings consistent with healed tibial and fibular 
shaft fractures with "some" mild deformity including tibial 
thickening where the fractures healed and "some partial 
alignment offset of both the tibia and the fibula."  The 
veteran was diagnosed with right tibial and fibular fracture 
residuals with a "mild amount of deformity."  
The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's right tibial and fibular fracture residuals have 
been objectively shown to be manifested by no more than 
healed tibial and fibular shaft fractures with mild deformity 
including tibial thickening and partial tibial and fibular 
alignment offset; right lower extremity shortening of between 
1/2 inch and 1 3/16 inches; and right ankle stiffness and 
limitation of motion.  Such findings are consistent with 
right tibial and fibular malunion with slight ankle 
impairment.  As the veteran's chronic right knee impairment 
has been separately evaluated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010, it 
may not be considered again when evaluating the veteran's 
right tibial and fibular fracture residuals.  38 C.F.R. 
§ 4.14 (2008).  In the absence of objective evidence of 
either tibial and fibular malunion with moderate right ankle 
impairment; tibial and fibular nonunion; or right lower 
extremity shortening of between 1 1/4 inches to 2 inches (3.2 
to 5.1 centimeters), the Board concludes that a 10 percent 
evaluation and no higher is warranted for the veteran's right 
tibial and fibular fracture residuals at any time during the 
pendency of this appeal.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2008); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The veteran's clinical findings fall directly within the 
criteria for a 10 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  Given that fact, 
referral for consideration of assignment of an evaluation on 
an extra-schedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2008).  


ORDER

A 10 percent evaluation for the veteran's right tibial and 
fibular fracture residuals is granted subject to the law and 
regulations governing monetary awards.   


REMAND

The veteran submitted a timely NOD with the October 2008 RO 
rating decision 


which assigned a 30 percent evaluation for his right (major) 
elbow fracture residuals.  The Court has directed that where 
a veteran has submitted a timely NOD with an adverse decision 
and the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

Issue a SOC to the veteran and his 
accredited representative which addresses 
the issue of the veteran's entitlement to 
an increased evaluation for his right 
(major) elbow fracture residuals.  The 
veteran and his accredited representative 
should be given the appropriate 
opportunity to respond to the SOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


